Opinion:
PER CURIAM.'
Original proceeding on the complaint of the Attorney Gen[1] eral against Clyde Slagle, an attorney and counselor at law of the courts of Montana, to procure his disbarment. In his answer the accused admitted the facts constituting the charge substantially as alleged in the complaint. Final hearing was then had before the court; service by a referee to take testimony being deemed unnecessary. The facts thus disclosed, supplemented by an explanatory statement by the accused himself, present a case in its substantial particulars the same as that presented in.the ease of In re Jewell, 60 Mont. 602, 201 Pac. 266. The court has concluded that the course pursued in that case may properly be pursued in the instant one. It is accordingly ordered that Clyde Slagle be suspended from his office as attorney and counselor at law for a period of ninety days from this date, and that, at the expiration of that time, he may be restored to his office upon paying to the clerk of this court the costs incurred herein and presenting to the court satisfactory proof of his good moral character in the meantime.